                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS


PAUL LAWRENCE BARNETT,

                                Plaintiff,

                                 v.                                    CASE NO. 18-3220-SAC

DAN SCHNURR,
et al.,

                                Defendants.



                                MEMORANDUM AND ORDER
                                AND ORDER TO SHOW CAUSE

       Plaintiff Paul Lawrence Barnett brings this pro se civil rights action under 42 U.S.C.

§ 1983. Although Plaintiff is currently housed at the El Dorado Correctional Facility in El Dorado,

Kansas (“EDCF”), the events giving rise to his Complaint occurred during his confinement at the

Hutchinson Correctional Facility in Hutchinson, Kansas (“HCF”). For the reasons discussed

below, Plaintiff is ordered to show cause why his Complaint should not be dismissed.

I. Nature of the Matter before the Court

       Plaintiff alleges that while housed at HCF he was not protected from inmate gang members

who “ordered a hit” on him. He claims that although he was placed in protective custody, these

inmates were still poisoning his food and making him sick. Plaintiff’s request for relief seeks

transfer to safer conditions.

II. Statutory Screening of Prisoner Complaints

       The Court is required to screen complaints brought by prisoners seeking relief against a

governmental entity or an officer or an employee of a governmental entity. 28 U.S.C. § 1915A(a).



                                                1
The Court must dismiss a complaint or portion thereof if a plaintiff has raised claims that are

legally frivolous or malicious, that fail to state a claim upon which relief may be granted, or that

seek monetary relief from a defendant who is immune from such relief. 28 U.S.C. § 1915A(b)(1)–

(2).

        “To state a claim under § 1983, a plaintiff must allege the violation of a right secured by

the Constitution and laws of the United States, and must show that the alleged deprivation was

committed by a person acting under color of state law.” West v. Atkins, 487 U.S. 42, 48 (1988)

(citations omitted); Northington v. Jackson, 973 F.2d 1518, 1523 (10th Cir. 1992). A court

liberally construes a pro se complaint and applies “less stringent standards than formal pleadings

drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007). In addition, the court accepts

all well-pleaded allegations in the complaint as true. Anderson v. Blake, 469 F.3d 910, 913 (10th

Cir. 2006). On the other hand, “when the allegations in a complaint, however true, could not raise

a claim of entitlement to relief,” dismissal is appropriate. Bell Atlantic Corp. v. Twombly, 550

U.S. 544, 558 (2007).

        A pro se litigant’s “conclusory allegations without supporting factual averments are

insufficient to state a claim upon which relief can be based.” Hall v. Bellmon, 935 F.2d 1106,

1110 (10th Cir. 1991). “[A] plaintiff’s obligation to provide the ‘grounds’ of his ‘entitlement to

relief’ requires “more than labels and conclusions, and a formulaic recitation of the elements of a

cause of action.” Twombly, 550 U.S. at 555 (citations omitted). The complaint’s “factual

allegations must be enough to raise a right to relief above the speculative level” and “to state a

claim to relief that is plausible on its face.” Id. at 555, 570.

        The Tenth Circuit Court of Appeals has explained “that, to state a claim in federal court, a

complaint must explain what each defendant did to [the pro se plaintiff]; when the defendant did



                                                   2
it; how the defendant’s action harmed [the plaintiff]; and, what specific legal right the plaintiff

believes the defendant violated.” Nasious v. Two Unknown B.I.C.E. Agents, 492 F.3d 1158, 1163

(10th Cir. 2007). The court “will not supply additional factual allegations to round out a plaintiff’s

complaint or construct a legal theory on a plaintiff’s behalf.” Whitney v. New Mexico, 113 F.3d

1170, 1173-74 (10th Cir. 1997) (citation omitted).

       The Tenth Circuit has pointed out that the Supreme Court’s decisions in Twombly and

Erickson gave rise to a new standard of review for § 1915(e)(2)(B)(ii) dismissals. See Kay v.

Bemis, 500 F.3d 1214, 1218 (10th Cir. 2007) (citations omitted); see also Smith v. United States,

561 F.3d 1090, 1098 (10th Cir. 2009). As a result, courts “look to the specific allegations in the

complaint to determine whether they plausibly support a legal claim for relief.” Kay, 500 F.3d at

1218 (citation omitted). Under this new standard, “a plaintiff must ‘nudge his claims across the

line from conceivable to plausible.’” Smith, 561 F.3d at 1098 (citation omitted). “Plausible” in

this context does not mean “likely to be true,” but rather refers “to the scope of the allegations in

a complaint: if they are so general that they encompass a wide swath of conduct, much of it

innocent,” then the plaintiff has not “nudged [his] claims across the line from conceivable to

plausible.” Robbins v. Oklahoma, 519 F.3d 1242, 1247 (10th Cir. 2008) (citing Twombly, 127 S.

Ct. at 1974).

III. Discussion

       A. Exhaustion

       Plaintiff did not answer the question on his Complaint inquiring as to whether or not he has

sought administrative relief. (Doc. 1, at 5.) Under 42 U.S.C. § 1997e(a), “a prisoner must exhaust

his administrative remedies prior to filing a lawsuit regarding prison conditions in federal court.”

Little v. Jones, 607 F.3d 1245, 1249 (10th Cir. 200) (citations omitted). This exhaustion



                                                  3
requirement “is mandatory, and the district court [is] not authorized to dispense with it.” Beaudry

v. Corrections Corp. of Am., 331 F.3d 1164, 1167 n. 5 (10th Cir. 2003), cert. denied, 540 U.S.

1118 (2004); Little, 607 F.3d at 1249. A prison or prison system’s regulations define the steps a

prisoner must take to properly exhaust administrative remedies and a prisoner “may only exhaust

by following all of the steps laid out” therein. Little, 607 F.3d at 1249 (citing Woodford v. Ngo,

548 U.S. 81, 90 (2006)). An “inmate who begins the grievance process but does not complete it

is barred from pursuing a § 1983 claim under the PLRA for failure to exhaust his administrative

remedies.” Jernigan v. Stuchell, 304 F.3d 1030, 1032 (10th Cir. 2002).

       The court may dismiss sua sponte a prisoner complaint when it is clear on the face of the

complaint that the prisoner has not exhausted administrative remedies. See Aquilar–Avellaveda v.

Terrell, 478 F.3d 1223, 1225 (10th Cir. 2007). Accordingly, the court finds that Plaintiff’s

Complaint is subject to dismissal without prejudice based on his failure to exhaust available

administrative remedies before filing this action.

       B. Mootness of Request for Injunctive Relief

       Plaintiff’s only request for relief is to be moved to safer conditions. Since the filing of his

Complaint, Plaintiff was transferred from HCF to EDCF. Article III of the Constitution extends

the jurisdiction of federal courts only to “live, concrete” cases or controversies. Rio Grande Silvery

Minnow v. Bureau of Reclamation, 601 F.3d 1096, 1109 (10th Cir. 2010).                 “Article III’s

requirement that federal courts adjudicate only cases and controversies necessitates that courts

decline to exercise jurisdiction where the award of any requested relief would be moot—i.e. where

the controversy is no longer live and ongoing.” Cox v. Phelps Dodge Corp., 43 F.3d 1345, 1348

(10th Cir. 1994), superseded by statute on other grounds. Consequently, “[m]ootness is a

threshold issue because the existence of a live case or controversy is a constitutional prerequisite



                                                  4
to federal court jurisdiction.” Rio Grande, 601 F.3d at 1109 (internal quotations and citations

omitted).

       “Past exposure to illegal conduct does not in itself show a present case or controversy

regarding injunctive relief.” O’Shea v. Littleton, 414 U.S. 488, 495 (1974). The Tenth Circuit has

applied this principle to § 1983 actions brought by inmates, and held that an inmate’s transfer from

one prison to another generally renders moot any request for injunctive relief against the

employees of the original prison concerning the conditions of confinement. See Green v. Branson,

108 F.3d 1296, 1299–1300 (10th Cir. 1997); see also Wirsching v. Colorado, 360 F.3d 1191, 1196

(10th Cir. 2004) (inmate’s release from prison moots his claims for declaratory and injunctive

relief); McAlpine v. Thompson, 187 F.3d 1213, 1215 (10th Cir. 1999) (recognizing prisoner’s

release from prison mooted his § 1983 claim for injunctive relief); Love v. Summit County, 776

F.2d 908, 910 n.4 (10th Cir. 1985) (noting transfer of inmate to different prison renders his § 1983

claim for injunctive relief moot).

       The mootness doctrine is based on the reality that even if the inmate receives injunctive

relief, the defendants from the former prison would be unable to provide the relief to plaintiff.

Plaintiff was transferred from the HCF after he filed his Complaint. See Doc. 4 (Notice of Change

of Address). Because Plaintiff seeks injunctive relief only, and the specific relief relates solely to

the alleged deprivations at HCF, the penal institution where the alleged violations occurred but at

which he is no longer incarcerated, the Court would be unable to provide Plaintiff with effective

relief. Therefore, Plaintiff’s § 1983 claims seeking equitable relief against staff at HCF are moot.

       Issues that are “capable of repetition yet evading review,” are an exception to the mootness

doctrine. Riley v. INS, 310 F.3d 1253, 1257 (10th Cir. 2002) (citations omitted). In this case, the

issues are not capable of being repeated as Plaintiff is no longer in the custody of the HCF. To the



                                                  5
extent Plaintiff seeks injunctive relief, his claims are moot and should be dismissed under 28

U.S.C. § 1915A(b) because Plaintiff cannot state a plausible claim for relief.

IV. Response Required

       Plaintiff is required to show good cause why his Complaint should not be dismissed for the

reasons set forth herein.

       IT IS THEREFORE ORDERED THAT Plaintiff is granted until October 26, 2018, in

which to show good cause, in writing, to the Honorable Sam A. Crow, United States District Judge,

why Plaintiff’s Complaint should not be dismissed for the reasons stated herein.

       IT IS SO ORDERED.

       Dated in Topeka, Kansas, on this 5th day of October, 2018.



                                             s/ Sam A. Crow
                                             Sam A. Crow
                                             U.S. Senior District Judge




                                                 6
